DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 9/23/2020.  These image files of these drawings are accepted.
The original PDF document of the drawings may be accessed via PAIR using the Supplemental Content tab.
It is noted the original PDF document includes a color graph in Figure 2. The original PDF document has not been accepted because no petition has been filed in the application colored drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: the Cross-Reference To Related Applications section does not reflect the issuance of the 15/959,703 application.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 there is a period after the term "LTPB1" that should be a comma.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites:
the gene at chromosome 8p12 detectable with probe 208232_x_at;
the gene at chromosome 11p14.1 detectable with probe 243018_at; and
the gene at chromosome 11q24.3 detectable with probe 238780_s_at.
Affymetrix identifies the gene detected with: the 208232_x_at probe as NRG1; the 243018_at probes as BBOX1-AS1; and the 238780_s_at as KCNJ5. A review of the genes on the GeneCard website confirms those genes are located at the positions specified in the claims.
	In view of the state of the art, one would recognize the three genes listed above and identified by a probe that detects them as being NRG1, BBOX1-AS1 and KCNJ5.

	Claim 5 is interpreted as limiting the method of claim 4 as a whole.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	The claim(s) recite(s) the following steps:
	“determining the expression level in a sample from the subject for each of the following 92 genes: SLC30A7…and the gene at chromosome 11q24.3 detectable with probes 238780_s_at (claim 1);

	“classifying the subject into a high risk or a low risk category based upon the gene expression levels of the 92 genes (claim 1);

	“determining the expression level of each of the 92 genes (claim 3);

	“determining the expression level of the genes (claim 5);

	“normalizing the expression levels using mean/variance normalization to obtain a normalized expression value for each gene” (claim 5);

	“multiplying the normalized expression value for each gene with the beta value for each gene to obtain the calculated value for each gene” (claim 5); and

	“determining a score by summation of the calculated values of the genes” (claim 5).

Each of the steps are abstract ideas. The “determining” steps broadly encompass purely mental activity because of the limited number of genes recited in the claim provides for a manageable amount of data that may be considered and analyzed by thinking with the aid of pen and paper.
	The “normalizing” and “multiplying” steps each encompass mathematical concepts and thus are abstract ideas.
	The “classifying” step of claim 1 does not require any analysis and broadly encompasses relying on a composite score reflecting the recited genes in order to carry out the processing of classifying.
	The claims further set forth a natural phenomenon in the form of the gene expression patterns found within subpopulations of plasma cells within multiple myeloma patient cohorts.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass steps and assays the instant specification acknowledges as being previously performed and producing results that are publicly available (para. 39 and 62).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Given the state of the art, the ordinary artisan would not be reasonably able to envisage all the combination of elements (e.g. sample type, beta values, normalization values, threshold values, etc.) that together function to classify a subject into high risk or low risk categories. Slonim (Nature Genetics Supplement. 2002. 32: 502-508; cited on the 9/24/2020 IDS) teaches that a common problem when developing classification schemes based on differential expression data is ‘overfitting’ the data.  As a consequence, when using differential expression data to develop classification schemes, classification of the training samples may well be perfect but subsequent attempts to classify new test data fail miserably. Indeed, the need to replicate findings based on differential expression analysis is supported by other writers in the art.  Michiels (Lancet. 2005. 365:488-492; cited on the 9/24/2020 IDS) teaches that molecular signatures developed based on differential expression data strongly depend on the selection of patients in the training sets, and advocate the use of validation by 
The instant specification is an invitation to the ordinary artisan to experiment and identify which elements, such as beta values or thresholds, that are appropriate and in turn can be used to classify a subject into a high risk or low risk category. The instant specification gives no guidance regarding other approaches as to a gene expression analysis that may be utilized or the range of beta values that are appropriate for normalizing gene expression. Therefore, the limited description of the instant specification in which particular analyses utilize particular beta values and particular threshold values do not support the broad scope of the invention in which the gene expression is utilized in any matter, for example, by using any beta value, any threshold value or the simple differential expression of subsets of the claimed genes, to classify a subject into a high risk or low risk category.
The embodiments of claim 1 are also encompassed by claims 2-5. Thus, the full scope of claims 1-5 are not adequately disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification.
The specification while being enabling for using plasma cells as the sample comprising mRNA, does not reasonably provide enablement for the use of any sample and any expression level, e.g. protein expression levels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods for classifying the subject into a high risk or a low risk category based upon the gene expression levels of the 92 genes. The method relies on determining any expression level (e.g. protein level, transcript level, etc.) of each individual gene from the recited gene set in any type of sample from a patient diagnosed with multiple myeloma.
Teachings in the Specification and Examples:

State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with classifying multiple myeloma patient as a high risk or low risk based on the gene expression level in any sample comprising protein is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The state of the art demonstrates that expression varies between tissue types and cell types. See Palmer (BMC Genomics. 2006. 7:115; cited on the 9/24/2020 IDS) and Saito-Hisaminato (DNA Research. 2002. 9:35-45; cited on the 9/24/2020 IDS). The plasma cells analyzed by the instant specification are a type of immune cell. Within the immune system the different types of cells each have a different gene expression profile, likely related to their differing functions within the body. See Ehrhardt (J.Exp.Med. 2008. 205(8):1807-1817; cited on the 9/24/2020 IDS) and Gutierrez (Leukemia. 2007. 21:541-549; cited on the 9/24/2020 IDS). Gene expression in plasma cells of multiple myeloma patients is also known to be different than other types of cells. For example, the art of Ong (Experimental Hematology. 2006. 34(6): 713-720; cited on the 9/24/2020 IDS) demonstrates that gene expression, in particular CD46, differs between neoplastic plasma cells and nonplasma cells in multiple myeloma patients. 
The claims broadly encompass determining protein expression levels and classifying the subject based on protein expression levels. It is well known that protein and mRNA levels are discordant in the context of cells, tissues and cancer. See Chan (G & P Magazine. 2006. 6(3):20-26); Chen (Molecular & Cellular Proteomics. 2002. 1:304-313); Greenbaum (Genome Biology. 2003. 4:117); Kendrick (“A gene’s mRNA level does not usually predict its protein level”. Kendrick Labs, Inc. 9/25/14); Maier (FEBS Letters. 2009. 583:3966-3973); and Pascal (BMC Genomics. 2008. 9:246). Thus, it is unpredictable whether any correlation between protein levels and RNA levels in the context of the recited genes in multiple myeloma exists such that the mRNA expression levels may be extrapolated to protein expression levels.
Quantity of Experimentation:

Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “determining the expression level in a sample from the subject for each of the following 92 genes: SLC30A7…and the gene at chromosome 11q24.3 detectable with probe 238780_s_at”. The list of recited genes only includes 91 genes. Thus, the claim is considered incomplete as 92 genes are not recited in the claim. Alternatively, because of the inconsistency between the number of gene names listed in the claim and the number of genes to be determined, it is unclear what applicant intends the scope of the claim to be.
Claims 2-5 depend from claim 1 and are rejected for the same reason.
Regarding claim 5, the claim recites “the calculated value for each gene” in line 8. The recitation lacks proper antecedent basis as a “calculated value for each gene” is not previously set forth or described by the claim.
Regarding claim 5, the claim refers to “a gene chip” and it is unclear if the “gene chip” of claim 5 is the same “gene chip” of claim 4. The claim refers to “probes” and it is unclear if the “probes” are those of the “probe set” of claim 3. The claim refers to a “sample” and it is unclear if the “sample” of claim 5 is the “sample” of claim 1 or the “sample” of claim 2.
Regarding claim 5, the claim recites “the beta value” in line 7. The recitation lacks proper antecedent basis as a “beta value” is not previously set forth or described by the claim; nor is a “beta value” a single component or value inherent to each of the genes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Broyl (Blood. 2010. 116(14): 2543-2553; cited on the 9/24/2020 IDS).
Claim 1 encompasses methods comprising determining by measuring the mRNA gene expression level of the recited genes in a sample from the subject. The use of the open term “comprising” in the preamble opens the claim to the determining the expression level of any number of additional genes as part of the method.
Regarding independent claim 1, Broyl teaches the gene expression profiling of a multiple myeloma sample from a subject using the Affymetrix GeneChip Human Genome U133 plus 2.0 array (p. 2543, Patients and p. 2544, Gene expression profiling and array analysis).

Broyl further teaches the individuals were classified into high risk groups based on a cluster analysis utilizing the gene expression analysis (p. 2548, col. 1; p. 2552, col. 1), during which each gene (including the recited genes of the claim) was utilized by determining the log expression and normalization. Thus, during the classifying performed by Broyl as a whole was based the expression levels of 92 genes, as they were either included or excluded during the process of classification.
It is noted the claim does not limit the classifying to only utilizing each of the genes in the claimed panel, and as such broadly encompasses utilizing any gene expression analysis, so long as the analysis included an evaluation of each of the claimed genes. The interpretation is based on the fact that the classifying step is not limited to solely the recited genes and the use of the open term "comprising" such that the claims encompass methods in which the expression analysis includes the recited and any other genes as well.
Regarding dependent claim 2, Broyl teaches the sample comprises plasma cells (p. 2544, Myeloma cell purification and RNA isolation).
Regarding dependent claims 3-4, Broyl teaches providing a probe set for detecting each of the genes recited in the claim by utilizing the Affymetrix GeneChip Human Genome U133 plus 2.0 array (p. 2544, Gene expression profiling and array analysis). Broyl further teaches the probe set is contacted with a sample comprising mRNA and cRNA made from the RNA from the subject and determining the expression level of the gene targets included on the array (p. 2544, Gene expression profiling and array analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broyl (Blood. 2010. 116(14): 2543-2553; cited on the 9/24/2020 IDS), Bolstad (Bioinformatics. 2003. 19(2): 185-193; cited on the 9/24/2020 IDS) and Mendrick (US 2007/0093969 A1; cited on the 9/24/2020 IDS).
Regarding claims 1 and 5, Broyl teaches conducting a gene expression analysis of a sample using the Affymetrix GeneChip Human Genome U133 plus 2.0 Gene expression profiling and array analysis). Broyl further teaches the individuals were classified into high risk groups based on a cluster analysis utilizing the gene expression analysis (p. 2548, col. 1; p. 2552, col. 1), during which each gene (including the 92 recited genes) was utilized in a log expression and normalized. Thus, during the classifying performed by Broyl as a whole was based the expression levels of 92 genes, as they were either included or excluded during the process of classification.
It is noted the claim does not limit the classifying to only utilizing each of the genes in the claimed panel, and as such broadly encompasses utilizing any gene expression analysis, so long as the analysis included an evaluation of each of the claimed genes. The interpretation is based on the fact that the classifying step is not limited to solely the recited genes and the use of the open term "comprising" such that the claims encompass methods in which the expression analysis includes the recited and any other genes as well.
The Affymetrix array used by Broyl is the same gene array utilized by the studies the instant specification describes from the prior art that were used as a source of expression data for identifying the claimed panel of genes (p. 15, Example 2). Because Broyl used the same arrays that the prior art studies used as described by the instant specification, Broyl conducted a gene expression analysis of the same genes as the described prior art studies. Thus, Broyl inherently teaches the conducting step in view of its broadest reasonable interpretation.
Broyl further teaches the sample comprises plasma cells (p. 2544, Myeloma cell purification and RNA isolation).
Gene expression profiling and array analysis). Broyl further teaches the probe set is contacted with a sample comprising mRNA and cRNA made from the RNA from the subject and determining the expression level of the gene targets included on the array (p. 2544, Gene expression profiling and array analysis).
While Broyl teaches determining the expression level of the claimed genes by providing and contacting a gene chip with a sample comprising mRNA, Broyl does not specifically teach normalizing expression levels using mean/variance normalization, multiplying each normalized value with a beta value for that gene and determining a score by summation of a calculated values (claim 5).
However, Bolstad teaches methods for analyzing gene array data (see entire document).
Regarding claim 5, Bolstad teaches normalizing using a mean-variance relationship across array formats to reduce variance (p. 189, col. 1) and scaling expression levels using a beta value multiplied by intensity of a probe (p. 187, Scaling methods).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the gene array based method of Broyl by implementing the gene array analysis methods of Bolstad to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of reducing variance 
Mendrick teaches methods of analyzing gene expression profiles by summing values and comparing them to established thresholds.
Regarding claim 5, Mendrick teaches gene expression values are multiplied and the resulting values are summed across all the genes or across a selected set of genes (para. 124). The sum creates a single predictive score for the sample which can be compared with a cut-off value (para. 124).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the gene array based method of Broyl by implementing a summation of expression values as taught by Mendrick to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of producing a single predictive score for a sample which reflects the influence of a selected set of genes taught by Mendrick. In addition, it would have been prima facie obvious to the ordinary artisan that the known analysis technique of Mendrick could have been applied to the method of Broyl with predictable results because simply modifies the manner in which the gene expression data of Broyl is thought about and analyzed.


Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634